

116 S3962 IS: Asset Growth Restriction Act of 2020
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3962IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to remove restrictions on brokered deposits, and for other purposes.1.Short titleThis Act may be cited as the Asset Growth Restriction Act of 2020.2.Findings and purpose(a)FindingsThe Congress finds that—(1)restrictions on the acceptance of brokered deposits were enacted in 1989 in order to prevent the abuse of the deposit insurance system by troubled depository institutions;(2)since the enactment of the restrictions described in paragraph (1), technological and demographic developments have changed the way in which depository institutions seek and source deposits, and, as a result, many deposits that are classified as brokered pose little, if any, risk to the deposit insurance system; and(3)in today’s economy, the greatest risk to the deposit insurance system is asset growth by depository institutions that are less than well capitalized.(b)PurposeThe purpose of this Act is to remove the current restrictions on brokered deposits and to authorize the Federal Deposit Insurance Corporation to issue regulations that restrict asset growth by depository institutions that are less than well capitalized.3.Asset growth restriction(a)Asset growth restrictionSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended—(1)in the section heading, by striking Brokered deposits and inserting Asset growth restrictions; and(2)by striking subsections (a) through (i), and inserting the following:(a)DefinitionsIn this section, the terms average, critically undercapitalized, and well capitalized have the meanings given the terms in section 38(b). (b)Regulations requiredNot later than 18 months after enactment of the Asset Growth Restriction Act of 2020, the Corporation, in consultation with the Board of Governors of the Federal Reserve System and the Comptroller of the Currency, shall promulgate regulations imposing a restriction on average total asset growth for insured depository institutions that are less than well capitalized to maintain safety and soundness and minimize risk to the Deposit Insurance Fund.(c)Maximum level of growthAs part of the regulations described in subsection (b), the Corporation shall—(1)establish a framework to impose one or more maximum levels of growth in average total assets that an insured depository institution that is less than well capitalized may not exceed, and provide appropriate adjustments for growth resulting from corporate restructuring such as acquisitions or mergers; and(2)establish a waiver process to enable the Corporation to waive the maximum level established in paragraph (1) upon application by an insured depository institution that is not critically undercapitalized, based on conditions set by the Corporation.(d)Exemptions and additional restrictionsAs part of the regulations described in subsection (b), the Corporation may—(1)exempt specified classes of assets from the asset growth restriction if the Corporation, in its discretion, determines that growth in such assets does not present risks to the safety and soundness of an insured depository institution; and(2)impose additional restrictions on insured depository institutions to prevent circumvention or evasion of this section by an insured depository institution resulting from actions taken by the insured depository institution by, or through, its affiliates.(e)OrdersThe Corporation may, by order—(1)establish a less restrictive level of growth restriction for a particular insured depository institution that is less than well capitalized, or a group of insured depository institutions that are less than well capitalized, if the Corporation finds that such a level will not pose an undue risk to the Deposit Insurance Fund; and(2)establish a more restrictive level of growth restriction for a particular insured depository institution that is less than well capitalized, or a group of insured depository institutions that are less than well capitalized, if the Corporation finds that such a level is necessary to protect the Deposit Insurance Fund.(f)Conforming regulationsThe Corporation shall revise its existing regulations to ensure that they conform to this section..(b)Rule of constructionAn insured depository institution that is in compliance with the regulations or orders issued pursuant to section 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f), as amended by subsection (a) of this section, shall be deemed to be in compliance with the asset growth standard established pursuant to section 39 of that Act (12 U.S.C. 1831p–1). 